PER CURIAM.
We affirm the trial court’s dismissal of appellant’s complaint on forum non conve-niens grounds pursuant to rule 1.061(a) of the Florida Rules of Civil Procedure. Appellant filed a complaint asserting that statements made in a brief filed in a Michigan court, in connection with Michigan litigation between appellant and appellee, were libelous. While both appellant and appellee are part-time residents of Florida, all of the matters relating to the cause of action occurred in Michigan. The private interest factors enumerated in Kinney System, Inc. v. Continental Insurance Co., *1197674 So.2d 86 (Fla.1996), all weigh in favor of dismissal. See also Ciba-Geigy Ltd. v. Fish Peddler, Inc., 691 So.2d 1111, 1118 (Fla. 4th DCA), rev. denied, 699 So.2d 1372 (Fla.1997). We will not disturb the trial court’s discretionary decision, particularly in light of the fact that appellant filed the same action in Michigan, which has already been dismissed on the merits. See Fla. R. Civ. P. 1.061(a)(“The decision to grant or deny the motion for dismissal rests in the sound discretion of the trial court, subject to review for abuse of discretion.”).
WARNER, C.J., GROSS and HAZOURI, JJ., concur.